 



Exhibit 10.2
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
CO-PROMOTION AGREEMENT
     This Co-Promotion Agreement (this “Agreement”) is entered into this
24th day of August, 2007, by and between C.B. Fleet Company, Incorporated, a
Virginia corporation, and its subsidiary C.B. Fleet Investment Corporation, a
Delaware corporation (collectively “Fleet”) and Santarus, Inc., a Delaware
corporation (“Santarus”).
BACKGROUND
     A. Fleet currently markets and distributes its Fleet® Phospho-soda®
EZ-Prep™ Bowel Cleansing System product (the “Product”).
     B. Fleet and Santarus desire to enhance the marketing of the Product by
enlisting the support and participation of Santarus to promote and detail the
Product.
AGREEMENT
     Now, therefore, in consideration of the foregoing and the mutual promises
herein contained, Fleet and Santarus hereby agree as follows:

1.   Definitions.

     1.1 “Act” shall mean the United States Federal Food, Drug, and Cosmetic
Act, as it may be amended from time to time.
     1.2 “Affiliate” means a corporation or business entity that, directly or
indirectly, is controlled by, controls, or is under common control with any
entity.  For this purpose, “control” means the direct or indirect ownership of
more than fifty percent (50%) of the voting or income interest in such
corporation or business entity, or such other relationship as, in fact,
constitutes actual control.
     1.3 “Bonus Period” means the period beginning [***] days after the
Promotion Commencement Date and ending [***] days after the end of the Term. In
the event the parties elect to extend the Term, the initial Bonus Period shall
be twelve (12) months and successive Bonus Periods shall run consecutively
thereafter until [***] days after the end of the Term, as extended.
     1.4 “Call” means an in-person, face-to-face sales presentation of the
Product made by a sales representative with an applicable Medical Health
Professional, which presentation is for the purpose of promoting the sale of the
Product and during which presentation the use, safety and effectiveness of the
Product are presented.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



     1.5 “Current Good Manufacturing Practices” shall mean the current standards
for manufacture, as set forth in the Act and applicable regulations and
guidelines promulgated thereunder or successors thereto, as shall be in effect
from time to time during the Term.
     1.6 “Effective Date” means the date first set forth above.
     1.7 “FDA” means the United States Food and Drug Administration.
     1.8 “Fleet Trademarks” means the trademark Fleet®, the Fleet Laboratories
logo and any other related trademark or service mark (whether registered or
unregistered) containing the word “Fleet.”
     1.9 “GAAP” means United States generally accepted accounting principles, as
may be amended from time to time.
     1.10 “Marketing Plan” means (i) the initial marketing plan developed by
Fleet for the promotion, marketing and sale of the Product in the Territory and
provided to Santarus for review prior to the Effective Date and (ii) additional
plans developed by Fleet for such promotion, marketing and sale of the Product
in the Territory in reasonable detail and on at least a quarterly basis
throughout the Term. The Marketing Plan shall be reviewed by the Steering
Committee, as defined in Section 2.12, and Fleet shall reasonably consider input
from Santarus provided through the Steering Committee.
     1.11 “Medical Health Professional” means gastroenterologists and other
associated health care professionals, including nurses and affiliated office and
clinic staff, who are involved in recommending use of, educating patients
concerning or developing protocols for use of the Product (or similar products),
and who are called on by the Santarus Sales Force during the Term.
     1.12 “Non-Serious Adverse Event” shall mean any adverse drug experience
associated with the use of the Product in humans, whether or not considered
drug-related, which is not a Serious Adverse Event.
     1.13 “Phospho-soda® Dose” shall mean two (2) 45 mL bottles of
Phospho-soda®.
     1.14 “Product Technical Complaint” shall mean: (i) any complaint that
questions the purity, identity, potency or quality of the Product, its packaging
or labeling or the compliance of the Product with applicable laws, rules and
regulations, including the Act and Current Good Manufacturing Practices;
(ii) any complaint that concerns any incident that causes the Product or its
labeling to be mistaken for, or applied to, another article; (iii) any
bacteriological contamination or significant chemical, physical or other change
or deterioration in the Product; (iv) any failure of the Product to meet the
specifications therefor as required by applicable regulatory authorities; or
(v) any complaint or evidence of tampering with the Product.
     1.15 “Product Trademarks” mean (i) the trademark Phospho-soda® (US
registration no. 0315096) associated with the Product, and any other related
trademark or service mark containing the word “Phospho-soda” or a close variant
or derivative thereof; (ii) the trademark Phospho-soda EZ-Prep™ (US application
no. 78/830826) associated with the Product, and any other related trademark or
service mark containing the word “EZ-Prep” or a close variant or

2



--------------------------------------------------------------------------------



 



derivative thereof; and (iii) any other trademark or service mark (whether
registered or unregistered) used on or with the Product or in any sales and
marketing materials (other than Fleet Trademarks or the Santarus Trademarks, as
applicable) in the Territory during the Term.
     1.16 “Promotion Commencement Date” means the first date upon which the
Product is promoted within the Territory by the Santarus Sales Force to Medical
Health Professionals.
     1.17 “Proprietary Information” means any and all scientific, clinical,
regulatory, marketing, financial and commercial information or data, whether
communicated in writing, orally or by any other means, which is owned or under
the protection of one party and is provided by that party to the other party in
connection with this Agreement. Proprietary Information shall also include the
terms and conditions of this Agreement, as well as the progress of each party’s
respective activities and results under this Agreement.
     1.18 “Samples” means free samples of the Product supplied by Fleet to
Santarus and provided by the Santarus Sales Force to Medical Health
Professionals.
     1.19 “Santarus Sales Force” means the sales representatives employed by or
on behalf of Santarus, as the case may be, for the detailing of the Product in
the Territory to Medical Health Professionals.  Santarus’ Sales Force may
include, without limitation, any sales representatives engaged through an
arrangement with a contract sales organization. Santarus may utilize all or part
of the Santarus Sales Force in connection with its detailing activities under
this Agreement.
     1.20 “Santarus Trademarks” means the trademark Santarus®, the Santarus
corporate logo and any other related trademark or service mark (whether
registered or unregistered) containing the word “Santarus.”
     1.21 “Serious Adverse Event” shall mean any adverse drug experience
occurring at any dose that results in any of the following outcomes: death, a
life-threatening adverse drug experience, inpatient hospitalization or
prolongation of existing hospitalization, a persistent or significant
disability/incapacity, or a congenital anomaly/birth defect. Important medical
events that may not result in death, be life-threatening, or require
hospitalization may be considered a Serious Adverse Event when, based upon
appropriate medical judgment, they may jeopardize the patient or subject and may
require medical or surgical intervention to prevent one of the outcomes listed
in this definition. Examples of such medical events include allergic
bronchospasm requiring intensive treatment in an emergency room or at home,
blood dyscrasias or convulsions that do not result in inpatient hospitalization,
or the development of drug dependency or drug abuse associated with the use of
the Product in humans, whether or not considered drug-related.
     1.22 “Term” shall have the meaning given in Section 10.1 of this Agreement.
     1.23 “Territory” means the United States of America.
     1.24 “Unit” means one retail carton of the Product, which consists of one
45 mL bottle of Phospho-soda®, one 30 mL bottle of Phospho-soda®, one 12 fl. oz.
mixing cup and two lemonade flavor packets.

3



--------------------------------------------------------------------------------



 



2.   Grants and Obligations.

     2.1 Grant of Co-Promotion Right.  Fleet hereby grants to Santarus, during
the Term of this Agreement, the non-exclusive right to promote and detail the
Product in the Territory for its labeled indications by conducting Calls through
the Santarus Sales Force to Medical Health Professionals, subject to the terms
and conditions of this Agreement.
     2.2 Promotion Commencement Date. The parties anticipate that the Promotion
Commencement Date will occur as soon as reasonably practicable following the
Effective Date, but not later than November 1, 2007.
     2.3 Santarus Detailing Obligations. During the Term, Santarus shall be
obligated to perform a minimum of [***] Calls to Medical Health Professionals
(the “Minimum Detailing Obligation”) and shall be entitled to perform up to a
maximum of [***] Calls (the “Maximum Number of Details”); provided that such
Minimum Detailing Obligation shall be subject to availability of Samples and
promotional and marketing materials to support Santarus’ detailing activities;
and provided further that the Maximum Number of Details may be increased upon
mutual written agreement of the parties.
     2.4 Fleet Marketing and Supply Obligations. In addition to any other
obligations set forth in this Agreement, during the Term, Fleet shall be
obligated to use active, sustained diligent efforts to: (i) maintain the
authorization and/or ability to market the Product in the Territory; and
(ii) market and sell the Product in the Territory at a level of effort
substantially in accordance with the efforts described in Exhibit A hereto.
     2.5 Training and Promotional Materials.  Fleet shall create, develop, print
and ship, at its sole cost and expense, all training, sales and promotional
materials relating to the Product (including, without limitation, training
manuals, sales detail aids, leave behind pieces and Samples).  Santarus shall
utilize the training, sales and promotional materials developed by Fleet and
will not, without Fleet’s prior review and approval, publish or distribute any
sales or promotional material with respect to the Product developed or created
by or on behalf of Santarus.  Fleet shall provide Santarus with copies of all
training, sales and promotional materials relating to the Product created or
developed by Fleet during the Term at Fleet’s sole cost and expense (including
printing fees and shipping costs to members of the Santarus Sales Force and/or
Santarus’ distribution facility, as designated by Santarus). Fleet shall be
responsible for ensuring that all training, sales and promotional materials are
in compliance with applicable laws, rules and regulations related thereto. Fleet
shall provide copies of all proposed training, sales and promotional materials
to Santarus in a timely manner to allow for review and comment by Santarus’
internal copy approval committee prior to shipment for use by the Santarus Sales
Force. Fleet shall reasonably consider any comments provided by Santarus’
internal copy approval committee, and Santarus reserves the right to not utilize
any materials which are not ultimately approved for use by its copy approval
committee.
     2.6 Training Programs. Prior to the Promotion Commencement Date, Santarus
and Fleet shall conduct training for the Santarus Sales Force members who will
be detailing the Product, which training shall consist of [***] training modules
and training by Fleet of Santarus sales force trainers. Fleet shall make its
training personnel available for consultation with Santarus (including “train
the trainer” type presentations).
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



     2.7 Santarus Detail Reports.  Following the Promotion Commencement Date,
within [***] days following the end of each calendar month during the Term,
Santarus shall provide Fleet with a written report summarizing Santarus’
detailing efforts pursuant to this Agreement for such prior calendar month,
including: the number of Calls made, the Medical Health Professionals who
received Calls and dates of Calls. Santarus’ monthly reports pursuant to this
Section 2.7 shall be transmitted to Fleet by email (to [***]) or to such other
email addresses as Fleet may from time to time designate in writing. 
     2.8 Compliance with Laws.  Fleet’s and Santarus’ activities with respect to
the Product shall be conducted (i) in a manner which is consistent with FDA and
all other applicable regulatory requirements which are then in effect with
respect to the Product and with the PhRMA Code on Interactions with Healthcare
Professionals and applicable AMA guidelines; and (ii) in compliance with all
applicable laws, restrictions and regulations of the FDA, the Department of
Commerce, the Department of Health and Human Services and any other United
States, state, local, or applicable agency or authority.  Each of Fleet and
Santarus shall limit its claims of efficacy and safety for the Product to those
that are consistent with approved promotional materials and shall not add,
delete or modify claims of efficacy and safety in the marketing of the Product
under this Agreement from those claims of efficacy and safety that are
consistent with the applicable laws, rules and regulations. 
     2.9 Samples.  During the Term, Fleet will provide Santarus with Samples of
Product for distribution by the Santarus Sales Force to Medical Health
Professionals in connection with Santarus’ promotion of the Product hereunder at
Fleet’s sole cost and expense. Fleet shall ship Samples, in the amounts
reasonably requested from time to time by Santarus, to members of the Santarus
Sales Force and/or Santarus’ distribution facility; provided that Fleet will not
be obligated to provide Samples in excess of [***] Samples.
     2.10 Trademarks. 
          (i) Fleet hereby grants to Santarus a non-exclusive, royalty-free
license to use the Product Trademarks and Fleet Trademarks to promote the
Product in accordance with the terms of this Agreement. For purposes of this
provision, “Fleet” includes C.B. Fleet Investment Corporation, a Delaware
corporation which owns the Phospho-soda® trademark.
          (ii) Each party acknowledges the validity of Santarus’ right, title
and interest in and to the Santarus Trademarks and the validity of Fleet’s
right, title and interest in and to the Fleet Trademarks and the Product
Trademarks. The parties shall not have, assert or acquire any right, title or
interest in or to any of Santarus Trademarks (in the case of Fleet), or the
Fleet Trademarks or the Product Trademarks (in the case of Santarus) or the
goodwill pertaining thereto, except as otherwise explicitly provided in this
Agreement.
     2.11 Non-Solicitation of Employees. The parties hereby agree that,
throughout the Term and for a period of [***] immediately thereafter, neither
party will, directly or indirectly, solicit for employment any employee of the
other party (or of the other party’s designee); provided, however, that the
hiring of employees who respond to general advertisements for employment (not
targeted to employees of the other party or their designee) shall not be deemed
to violate the foregoing provision.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



     2.12 Steering Committee. Promptly following the Effective Date, Fleet and
Santarus shall form a steering committee (the “Steering Committee”), comprised
of [***] individuals, [***] of whom shall be appointed by Fleet and [***] of
whom shall be appointed by Santarus and all of whom shall be qualified to
appropriately represent such party at the Steering Committee level. Each party
may replace its representatives at any time, upon written notice to the other
party. The Steering Committee shall be chaired by one of the [***] Fleet
representatives. The Steering Committee will be used as the forum for each party
to coordinate, provide strategic, operational and performance input and work
with the other party on the marketing and promotion strategy for Product in the
Territory. The Steering Committee will meet periodically as reasonably deemed
necessary by the Parties, to review and discuss: (i) the Marketing Plan (and any
material changes to such plan from time to time); (ii) the actual results as
compared to the Marketing Plan; and (iii) updates regarding any product
development, clinical, regulatory, manufacturing/supply, quality and commercial
matters relating to the Product. The Steering Committee may perform such other
functions as may be mutually agreed by Fleet and Santarus. The first meeting of
the Steering Committee shall be held as soon as practicable after the Effective
Date. Meetings of the Steering Committee [***] take place face-to-face, but upon
the agreement of both parties, can be via other methods of communication, such
as teleconferences or videoconferences. Notwithstanding the creation and role of
the Steering Committee, each party shall retain the rights, powers and
discretions granted to it hereunder. The Steering Committee shall not be
delegated or vested with any such rights, powers or discretions unless expressly
provided for herein. Without limiting the generality of the foregoing, the
Steering Committee may not amend or modify this Agreement, which may be amended
or modified only as provided in Section 13.3.
     2.13 [***].
     2.14 Notices. In addition to any other specific notice requirements set
forth herein, Fleet shall provide Santarus with prompt written notice of any
material developments or changes relating to the Product, which could reasonably
be expected to have any effect on Santarus’ rights and obligations under this
Agreement. Notwithstanding the generality of the foregoing, Fleet shall provide
prompt written notice of any of the following matters:
          (i) any material manufacturing matters relating to the Product
(including potential shortages, quality matters, significant Product Technical
Complaints, voluntary or mandatory withdrawals or recalls, etc.);
          (ii) any new litigation or material change to existing litigation
relating to the Product or to other related Fleet products, it being understood
Fleet will notify Santarus of any product liability suits filed with regard to
the Product or any related product on a calendar monthly basis, each report to
be submitted no later than the [***] day of the following month; and
          (iii) any material communications with regulatory authorities relating
to the Product.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



3. Compensation.
     3.1 Co-Promotion Fee. During each calendar month of the Term in which
Santarus conducts detailing and promotional activities pursuant to this
Agreement, Fleet shall pay Santarus a Co-Promotion Fee equal to $[***] per Call
made by the Santarus Sales Force to Medical Health Professionals (the
“Co-Promotion Fee”) in accordance with Section 3.3 hereinafter.
     3.2 Bonus Payments. In addition to the monthly Co-Promotion Fee, Santarus
will be entitled to receive a bonus payment (the “Bonus Payments”) calculated in
accordance with the formula below. The Bonus Payment shall be pro-rated in an
equitable manner in the event that the Agreement is terminated prior to the
completion of a Bonus Period. The determination of the number of [***] sold will
be calculated by Fleet based on independent third party data purchased by Fleet,
including data from [***] as well as reported data for [***] and other retail
outlets not captured [***]. In the event the calculation below results in a
negative number, the Bonus Payment shall be zero as the parties do not intend
the calculation to result in a payment by Santarus:
     [***] = Bonus Payment

         
 
  A =   number of Units of Product sold during the Bonus Period in excess of
[***] Units. In the event the Term is extended, the parties will agree on the
baseline number of Units for future Bonus Periods.

     [***].
     3.3 Method of Payments. 
          (i) All payments to Santarus under this Agreement shall be made in
U.S. Dollars.
          (ii) Fleet shall pay the Co-Promotion Fee to Santarus within [***]
days after receipt of the detailing report required in Section 2.7 from
Santarus. Payment of the Co-Promotion Fee shall be made by wire transfer to an
account designated by Santarus.
          (iii) For the purposes of the Bonus Payment, Fleet shall provide a
report to Santarus in reasonable detail of Units sold [***] days following the
end of the Bonus Period. The Bonus Payment, if any, shall be paid by Fleet to
Santarus within [***] following the end of the Bonus Period. Payment of the
Bonus Payments shall be made by wire transfer to an account designated by
Santarus.
     3.4 Late Payments; Interest. All payments under this Agreement shall bear
interest from the date due until paid at a rate equal to the prime rate
effective for the date that payment was due, plus [***] percent ([***]%), as
quoted by the Wall Street Journal, New York Edition, on the date such payment
was due, or, if less, the maximum rate permitted by applicable law.
4. Regulatory Affairs.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



     4.1 Regulatory Affairs.  Fleet shall be responsible, at its sole cost and
expense, for all regulatory responsibility relating to the ability to market and
sell the Product in the Territory in compliance with the Act.
     4.2 Communications with Regulatory Authorities.  Fleet shall be
responsible, at its sole cost and expense, for handling all communications with
any government agencies regarding the marketing of the Product in the Territory
in accordance with all the other applicable laws, rules and regulations. 
Santarus shall notify Fleet within [***] days via facsimile of any inquiry or
other communication that it receives from the FDA concerning the Product.  Fleet
shall handle all communications with the FDA concerning the Product, including
but not limited to post-marketing reports of adverse drug experiences, and
responding to any inquiries concerning post-marketing reports and advertising or
promotional materials, and shall provide copies of all such communication to
Santarus within [***] days via facsimile.  Notwithstanding the foregoing,
Santarus shall be able to communicate with any such governmental agency
regarding the Product, to the extent that such communication is necessary to
comply with the terms of this Agreement or the requirements of any applicable
laws, rules or regulations.
     4.3 Notice of Adverse Events. Each party shall promptly notify the other
party of any event(s) that materially affect(s) or could materially affect the
marketing of the Product, including without limitation all Serious Adverse
Events, Non-Serious Adverse Events, and governmental inquiries. As between the
parties, Fleet shall have the sole responsibility for reporting and responding
to such events to applicable governmental or regulatory authorities; provided
that Santarus may take such actions (including issuing such reports) as it
determines are required by applicable law.
     4.4 Medical Inquiries.  For all medical inquiries, including those related
to information outside of labeling or which Santarus and its sales
representatives are unable or not authorized under acceptable promotional
guidelines to answer, Santarus and its representatives shall direct such
inquiries to Fleet’s Medical Affairs Department. As between the parties, any
responses to such inquiries from patients, medical practitioners, or other third
parties shall be provided solely by Fleet.
     4.5 Transition Responsibilities. The parties shall meet to develop a
pharmacovigilance plan to be agreed upon by the parties pursuant to which the
parties shall coordinate the fulfillment of their responsibilities pursuant to
this Article 4 and other related matters, and such plan shall be completed and
effective no later than [***] days following the Effective Date.
     4.6 Product Technical Complaints and Recalls.
          (i) If Santarus becomes aware of any Product Technical Complaint,
Santarus shall notify Fleet of such Product Technical Complaint within [***]
days.
          (ii) As between the parties, Fleet shall have the sole authority and
responsibility to respond to any governmental or regulatory authorities,
including without limitation the FDA, in connection with Product Technical
Complaints and medical complaints, and to handle all returns, recalls or market
withdrawals of the Product in accordance with applicable law, at Fleet’s sole
cost and expense.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



          (iii) Each party shall promptly (but in any case, not later than
[***]) notify the other party in writing via facsimile of any order, request or
directive of a court or other governmental or regulatory authority to recall or
withdraw the Product.
     4.7 Government Inspections and Inquiries. Upon being contacted by the FDA
or any other governmental or regulatory authority for any regulatory purpose
pertaining specifically to this Agreement or to the Product, Santarus shall
notify Fleet within [***] days. Santarus agrees that it shall not respond to any
such agency making an inquiry of it until and only as directed by Fleet;
provided, however, that the foregoing shall not be construed to prevent Santarus
in any way from complying with any governmental or regulatory authority or
applicable laws, rules or regulations. Santarus may permit unannounced
regulatory inspections and respond to the extent necessary to comply with its
obligations under applicable laws, rules or regulations.
     4.8 Debarment, Etc. Neither Fleet nor Santarus nor any of Fleet’s or
Santarus’ employees or agents who will be performing services under this
Agreement or otherwise with respect to the Product (i) is under investigation by
the FDA for debarment action or is presently debarred under the Act or pursuant
to the Generic Drug Enforcement Act of 1992 (21 U.S.C. ‘301 et seq.) or (ii) has
violated, or is under investigation for violating, any state or federal health
care programs or any federal or state anti-kickback laws or regulations. Each of
Fleet and Santarus will notify the other party in writing within [***] days upon
any inquiry or the commencement of any of the foregoing proceedings concerning
such party or any of its employees or agents performing services under this
Agreement.
5. Supply and Distribution. Fleet shall be responsible, at its sole cost and
expense, for Product manufacturing and distribution and Product inventory and
receivables.  Fleet shall manufacture or cause to be manufactured the Product
and Samples in accordance with all applicable laws, including without limitation
the Act and all applicable rules and regulations thereunder, and Current Good
Manufacturing Practices. Fleet will supply and distribute the Product to
customers in accordance with the specifications and requirements of the FDA (and
any other applicable regulatory authorities) for sale of the Product in the
Territory and all applicable laws, including without limitation the Act and all
applicable rules and regulations thereunder and Current Good Manufacturing
Practices.
6. Representations and Warranties.
     6.1 Representations and Warranties. Each party hereby represents and
warrants to the other party as follows:
     (i) It is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.  It has all
requisite power and authority to carry on its business and to own and operate
its properties and assets.  The execution, delivery and performance of this
Agreement have been duly authorized by its Board of Directors.  Such party has
obtained all authorizations, consents and approvals, governmental or otherwise,
necessary for the execution and delivery of this Agreement, and to otherwise
perform such party’s obligations under this Agreement.
     (ii) Except as described on Exhibit B attached hereto (in the case of
Fleet) (the “Fleet Pending Litigation”), there is no pending or, to its
knowledge, threatened litigation
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



involving it which could reasonably be expected to have any material adverse
effect on this Agreement or on its ability to perform its obligations hereunder.
          (iii) There is no indenture, contract, or agreement to which it is a
party or by which it is bound which prohibits, conflicts with or would prohibit
the execution and delivery by it of this Agreement or the performance or
observance by it of any material term or condition of this Agreement.
     6.2 Additional Fleet Representations and Warranties. Fleet further hereby
represents and warrants to Santarus that (i) the data regarding the efficacy and
safety of the Product that is contained in regulatory filings submitted to the
FDA requesting that FDA find the Product and related products to be generally
recognized as safe and effective is complete and accurate in all materials
respects, did not at the time of filing contain any misstatement of a material
fact related to safety or efficacy nor omit to state any material fact in
Fleet’s possession related to safety or efficacy; (ii) as of the Effective Date,
[***] Fleet has received no notice of a third party claiming any ownership
interest in the intellectual property (including patent and trademark rights)
covering the Product or its uses; (iii) Fleet has the exclusive right to
promote, market and sell the Product in the Territory and to perform its
obligations under this Agreement; (iv) as of the Effective Date, Fleet is
unaware of any third-party infringement of the Product intellectual property
(including patent and trademark rights) which would have a material adverse
effect on the rights granted to Santarus hereunder; (v) the Product’s label and
labeling and the related written sales, advertising, marketing, promotional and
training materials provided to Santarus by Fleet comply with all applicable
laws, rules and regulations; (vi) prior to the Effective Date, Fleet has
disclosed to Santarus all material information in its possession relating to the
Product or Santarus’ activities under this Agreement; and (vii) Fleet’s
insurance coverage and reserves are sufficient to cover its obligations arising
out of all pending and expected litigation involving it and its indemnification
obligations in this Agreement.
7. Indemnification and Insurance.
     7.1 Indemnification. 
          (i) Each party will defend, at its own expense, indemnify and hold
harmless the other party and its directors, officers, employees, agents and
Affiliates from and against any and all damages, liabilities, losses, costs, and
expenses, including reasonable attorneys fees, arising out of any claim, suit or
proceeding asserted against the other party (each, a “Claim” and collectively,
“Claims”) to the extent such Claim arises out of or relates to (A) any material
breach or violation of, or failure to perform, any covenant or agreement made by
such indemnifying party in this Agreement, unless waived in writing by the
indemnified party; (B) any material breach of the representations or warranties
made by such indemnifying party in this Agreement; or (C) the negligence or
willful misconduct of the indemnifying party, except (under any of (A) and (B))
to the extent arising out of the breach, violation, failure, negligence or
willful misconduct of the indemnified party. 
          (ii) In addition and notwithstanding (i) above, Fleet will defend, at
its own expense, indemnify and hold harmless Santarus and its directors,
officers, employees, agents and Affiliates from and against any and all Claims
to the extent such Claim arises out of or relates to: (A) any personal injury
(including death) and/or property damage resulting from the handling,
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------



 



possession, sale or use of the Product or any other Fleet products; and (B) any
other liability arising out of the manufacture, marketing, labeling,
distribution, sale or use of the Product (or any other Fleet products),
including claims of infringement of third party intellectual property rights and
product liability claims and including claims related to Santarus’ activities
hereunder, except (under any of (A) and (B)) to the extent arising out of the
negligence or willful misconduct of Santarus.
          (iii) Each party agrees that it shall promptly notify the other in
writing of any Claim and give the indemnifying party full information and full
cooperation and assistance in connection therewith at the indemnifying party’s
expense.  The indemnifying party shall have the sole right to control the
defense of any Claim or action and the sole right to settle or compromise any
such Claim, except that the prior written consent of the indemnified party shall
be required in connection with any settlement or compromise which could
(A) place any obligation on or require any action of such indemnified party;
(B) admit or imply any liability or wrongdoing of such indemnified party; or
(C) adversely affect the goodwill or public image of such indemnified party. 
Notwithstanding the foregoing, the indemnified party may participate therein
through counsel of its choice, but the cost of such counsel shall be borne
solely by the indemnified party.
     7.2 Insurance. During the Term of this Agreement, each party shall maintain
a policy or policies of commercial general liability insurance in an amount of
no less than [***] Dollars ($[***]) annual aggregate and per occurrence and
product liability insurance in an amount of no less than [***] Dollars ($[***])
annual aggregate and per occurrence, with a deductible or self-insurance
retention with regards to product liability insurance of no greater than [***]
($[***]) annual aggregate, and in the case of Fleet shall name Santarus as an
insured under its policy. Each party shall provide to the other within thirty
(30) days of the Effective Date a Certificate of Insurance. Each party shall
promptly notify the other party of any cancellation, termination, modification
or other change in its insurance coverage.
     7.3 Survival.  The provisions of this Article 7 shall survive termination
of this Agreement and shall remain in effect until a date [***] years after the
Term of this Agreement.
8. Confidentiality.
     8.1 Confidentiality Obligation.  Except as specifically authorized by this
Agreement, each party shall, for the Term and for [***] years after the
expiration or termination of this Agreement, keep confidential, not disclose to
third parties (other than consultants bound in writing, financial advisors and
outside counsel who agree to protect the Proprietary Information no less
stringently than herein) and use only for the purposes authorized herein all
Proprietary Information provided by the other under this Agreement; provided,
however, that the foregoing obligations of confidentiality shall not apply to
the extent that any such information is (i) already known to the recipient at
the time of disclosure as evidenced by its prior written records; (ii) published
or publicly known prior to or after disclosure other than through unauthorized
acts or omissions of the recipient; (iii) disclosed in good faith to the
recipient by a third party entitled to make such disclosure; or
(iv) independently developed by or on behalf of the recipient without recourse
to the disclosure herein as documented in writing.  Notwithstanding the
aforesaid, the recipient may disclose Proprietary Information to governmental
agencies as required by law, provided that the other party is provided with
prior written notice and a reasonable opportunity to obtain confidential
treatment or other protective order.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------



 



     8.2 Survival.  The provisions of this Article 8 shall survive termination
of this Agreement and shall remain in effect until a date [***] after the Term
of this Agreement.
9. Maintenance of Books and Records; Audits.
     9.1 Maintenance of Books and Records. Each party shall maintain complete
and accurate books and records in sufficient detail, in accordance with GAAP and
all applicable laws, rules, ordinances and regulations, to enable verification
of the performance of such party’s obligations under this Agreement. Such
records shall be maintained for a period of [***] years after the end of the
Term or longer if required by applicable law. 
     9.2 Payment Audits.  Santarus may request one or more audits of the
relevant books and records of Fleet in order to verify the calculation of any
payments to be made hereunder. Such records shall be made available by Fleet for
audit by an independent certified public accounting firm designated by Santarus
and reasonably acceptable to Fleet.  The auditor will only examine such books
and records during business hours but not more than [***] each fiscal year while
this Agreement remains in effect and for [***] years thereafter.  The fees and
expenses of the auditor performing such verification shall be borne by Santarus;
provided, however, that if any verification reveals that Fleet has reported
incorrectly, and the amount of such discrepancy is at least [***] percent
([***]%) of the aggregate amount that should have been reported for the period
examined, then Fleet shall pay the entire amount of the fees and expenses for
such verification.
10. Term and Termination.
     10.1 Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue, unless terminated sooner in accordance with
the terms hereof, until the first anniversary of the Promotion Commencement
Date; provided that the parties may extend the Term of the Agreement upon mutual
written agreement.
     10.2 Termination by Fleet.
          (i) Fleet shall have the right to terminate this Agreement at any time
upon written notice to Santarus if Santarus materially breaches any of its
representations, warranties, covenants or agreements set forth in this Agreement
or otherwise materially defaults in the performance of any of its duties or
obligations under this Agreement, which breach or default is not cured within
sixty (60) days after written notice is given to Santarus specifying the breach
or default.
          (ii) Fleet shall have the right to terminate this Agreement
immediately upon written notice to Santarus if Santarus shall become insolvent,
file or consent to the filing of a petition under any bankruptcy or insolvency
law or have any such petition filed against it which has not been stayed within
thirty (30) days of such filing or have a receiver appointed over any of
Santarus’ property or assets.
          (iii) Fleet shall have the right to terminate this Agreement
immediately upon written notice to Santarus in the event of a recall or
withdrawal of the Product from the Territory resulting from a significant safety
risk inherent in the Product and not due to tampering, a
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



remediable manufacturing problem, or other defect that can be cured with respect
to Products manufactured after such risk is discovered.
          (iv) Fleet shall have the right to terminate this Agreement
immediately upon written notice to Santarus in the event that any governmental
or regulatory authority takes any action or raises any objection that prevents
Fleet from performing its obligations hereunder or otherwise makes such activity
unlawful.
          (v) Fleet shall have the right to terminate this Agreement at any time
by providing One Hundred and Twenty (120) days advance written notice to
Santarus.
     10.3 Termination by Santarus.
          (i) Santarus shall have the right to terminate this Agreement at any
time upon written notice to Fleet if Fleet materially breaches any of its
representations, warranties, covenants or agreements set forth in this Agreement
or otherwise materially defaults in the performance of any of its duties or
obligations under this Agreement, which breach or default is not cured within
sixty (60) days after written notice is given to Fleet specifying the breach or
default.
          (ii) Santarus shall have the right to terminate this Agreement
immediately upon written notice to Fleet if Fleet shall become insolvent, file
or consent to the filing of a petition under any bankruptcy or insolvency law or
have any such petition filed against it which has not been stayed within thirty
(30) days of such filing or have a receiver appointed over any of Fleet’s
property or assets.
          (iii) Santarus shall have the right to terminate this Agreement
immediately upon written notice to Fleet in the event of a recall or withdrawal
of the Product from the Territory resulting from a significant safety risk
inherent in the Product and not due to tampering, a remediable manufacturing
problem, or other defect that can be cured with respect to Products manufactured
after such risk is discovered.
          (iv) Santarus shall have the right to terminate this Agreement
immediately upon written notice to Fleet in the event that any governmental or
regulatory authority takes any action or raises any objection that prevents
Santarus from performing its obligations hereunder or otherwise makes such
activity unlawful.
          (v) Santarus shall have the right to terminate this Agreement at any
time by providing One Hundred and Twenty (120) days advance written notice to
Fleet.
     10.4 Post-Termination Obligations.  No additional payment obligations
arising under Article 3 hereof shall accrue after the date of expiration or
termination of this Agreement; provided, however, that expiration or termination
of this Agreement shall not relieve either party of any obligations accruing
prior to such expiration or termination.  Certain provisions of this Agreement
by their terms continue after the expiration or termination of this Agreement,
including without limitation Sections 2.11, 2.13, 3.2, 3.3, 3.4, 4.2, 4.7, 7, 8,
9, 10.4, 11, 12 and 13.  In addition, any other provisions required to interpret
and enforce the parties’ rights and obligations under this Agreement shall also
survive, but only to the extent required for the full observation and
performance of this Agreement.  Upon the expiration or termination of this
Agreement pursuant to this Article 10, each party shall promptly transfer and
return to the other

13



--------------------------------------------------------------------------------



 



party or destroy all Proprietary Information of the other party (provided that
each party may keep one copy of such Proprietary Information for archival
purposes only).
11. Publicity. Neither party will originate any publicity, news release, public
comment or other public announcement, written or oral, whether to the press, to
stockholders, or otherwise, relating to this Agreement, without the consent of
the other party, except for such announcements which, in accordance with the
advice of legal counsel to the party making such announcement, are required by
law or for such announcements that contain the same disclosure as in prior
permitted/approved public announcements.  Except as otherwise permitted pursuant
to the immediately preceding sentence, any party making any announcement which
is required by law will, unless prohibited by law, give the other party an
opportunity to review the form and content of such announcement and comment
before it is made.  Either party shall have the right to make such filings with
governmental agencies, including without limitation the United States Securities
and Exchange Commission, as to the contents and existence of this Agreement as
it shall reasonably deem necessary or appropriate (provided that the parties
will reasonably cooperate with respect to obtaining confidential treatment of
sensitive information, as appropriate). The parties have agreed upon the form
and contents of a press release to be issued by Santarus promptly following
execution of this Agreement. The provisions of this Article 11 shall survive
termination of this Agreement and shall remain in effect until a date [***]
years after the Term of this Agreement.
12. Notices.
     12.1 Notices.  Unless otherwise provided herein, all notifications,
demands, approvals and communications required to be made under this Agreement
shall be given in writing and shall be effective when either personally
delivered or sent by overnight courier or sent by facsimile if followed by
overnight courier addressed as set forth below.  The parties hereto shall have
the right to notify each other of changes of address during the Term of this
Agreement.
     If to Santarus, to:
SANTARUS, INC.
10590 W. Ocean Air Drive, Suite 200
San Diego, CA 92130
Attention: President and CEO
Facsimile: (858) 314-5701
     With a copy to:
SANTARUS, INC.
10590 W. Ocean Air Drive, Suite 200
San Diego, CA 92130
Attention: Legal Affairs Department
Facsimile: (858) 314-5702
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------



 



     If to Fleet, to:

         
 
  C.B. FLEET COMPANY, INC.   C.B. FLEET INVESTMENT CORPORATION
 
  4615 Murray Place   103 Foulk Road, Suite 202
 
  Lynchburg, VA 24506   Wilmington, DE 19803
 
  Attention: Steve Ruhf   Attention: Pamela Jasinski
 
  Facsimile: (434) 528-0430   Facsimile: (302) 652-8667

     With a copy to:
SHEPPARD MULLIN RICHTER & HAMPTON LLP
1300 I Street, NW
11TH Floor East
Washington, D.C. 20006
Attention: Peter S. Reichertz
Facsimile: (202) 312-9426
     12.2 Receipt. Any such notice mailed as aforesaid shall be deemed to have
been received by and given to the addressee on the date specified on the notice
of receipt and delivery evidenced to the sender.
13. Miscellaneous.
     13.1 Assignment.  This Agreement may be assigned by either party without
the consent of the other party to an Affiliate. In addition, Santarus may assign
this Agreement to a third party in connection with the acquisition of Santarus
(whether by merger, asset sale or otherwise) or the business of Santarus
associated with the Product.  This Agreement may not otherwise be assigned by
either party without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. 
     13.2 Independent Contractors.  Nothing herein contained shall be construed
to constitute the parties hereto as partners or as joint venturers, or either as
agent for the other.  No employee or representative of a party shall have any
authority to bind or obligate the other party to this Agreement for any sum in
any manner whatsoever, or to create or impose any contractual or other liability
on the other party without said party’s authorized written approval.  For all
purposes, and notwithstanding any other provision of this Agreement to the
contrary, Santarus’ legal relationship under this Agreement to Fleet shall be
that of independent contractor.
     13.3 Entire Agreement.  This Agreement represents the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior or contemporaneous oral or written agreements of the parties.  This
Agreement may be modified, amended or changed only by a written instrument
signed and delivered by the parties, with clear intent to modify, amend or
change the provisions hereof.
     13.4 Limitation on Damages.  Neither Fleet nor Santarus (which for the
purposes of this Section 13.4 shall include their respective Affiliates,
directors, officers, employees and agents) shall have any liability to the other
for any punitive damages, special, incidental, consequential or indirect
damages, relating to or arising from this Agreement, even if such damages may
have been foreseeable. For the avoidance of doubt, nothing in this Section 13.4

15



--------------------------------------------------------------------------------



 



shall be interpreted to limit the indemnification obligation of either party in
connection with the characterization of damages or losses claimed by a third
party as being punitive, special, incidental, consequential or indirect or other
like damages or losses.
     13.5 Force Majeure. Neither party shall be liable to the other party for
any failure to perform as required by this Agreement if the failure to perform
is due to circumstances reasonably beyond such party’s control including,
without limitation, any act of God, civil disorder or commotion, act of
aggression, fire, explosion, flood, drought, war, sabotage, embargo, utility
failure, material shortage, labor disturbance, national health emergency, or
appropriation of property. A party whose performance is affected by a force
majeure event shall take prompt action using all commercially reasonable efforts
to remedy the effects of the force majeure event.
     13.6 Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original.
     13.7 Governing Law.  This Agreement shall be construed and governed in all
aspects under and in accordance with the law of the State of New York (excluding
its or any other jurisdiction’s choice of law principles).
     13.8 Waiver.  Except to the extent that a party may have otherwise agreed
in writing, no waiver by such party of any breach by any other party of any of
the other party’s obligations, agreements or covenants hereunder shall be deemed
to be a waiver by such first party of any subsequent or other breach of the same
or any other obligation, agreement or covenant; nor shall any forbearance by a
party to seek a remedy for any breach by the other be deemed a waiver by said
party of its rights or remedies with respect to such breach or of any subsequent
or other breach of the same or any other obligation, agreement or covenant.
     13.9 Binding Effect.  Except as provided in Section 13.1, this Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors.
     13.10 Headings.  Headings as used in this Agreement are for convenience
only and are not to be construed as having any substantive effect by way of
limitation or otherwise.  References to Articles or Sections herein are, unless
otherwise indicated, references to the designated Articles or Sections of this
Agreement, unless the content requires otherwise.
     13.11 Severability.  If one or more of the provisions of this Agreement
shall, by any court or under any provision of law, be found to be void or
unenforceable, the agreement as a whole shall not be affected thereby, and the
provisions in question shall be replaced by an interpretation in conformity with
law which comes closer to effecting the parties original intention.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their undersigned duly authorized representatives as of the
Effective Date.

                  SANTARUS, INC.   C.B. FLEET COMPANY, INCORPORATED    
 
               
By:
Name:
       /s/ Gerald T. Proehl
 
Gerald T. Proehl   By:
Name:        /s/ R. Bruce Montgomery, Jr.
 
R. Bruce Montgomery, Jr.    
Title:
  President and CEO   Title:   Vice President    
 
                        C.B. FLEET INVESTMENT CORPORATION    
 
               
 
      By:        /s/ Robert A. Lemon    
 
               
 
      Name:   Robert A. Lemon    
 
      Title:   President    

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Fleet Marketing Obligations

         
[***]
       
 
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]    
[***]
       
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]    
[***]
       

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



EXHIBIT B
C.B. Fleet Company, Inc.
Litigation Summary

          CASE   CIVIL ACTION NO.   VENUE
Sonntag v. C.B. Fleet
  2:07-CV-274   United States District Court
 
      District of Washington
 
      WASHINGTON
 
       
Pitman v. C.B. Fleet
  07cv 3686   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Fisher v. C.B. Fleet
  001172/05   Supreme Court
 
      Nassau County
 
      NEW YORK
 
       
Ford v. C.B. Fleet
  4:07-CV-01079   United States District Court
 
      Southern District of Texas
 
      TEXAS
 
       
Levine v. C.B. Fleet
  05CV1366   Supreme Court
 
      County of Queens
 
      NEW YORK
 
       
Quillin v. C.B. Fleet
  23-C-07-000075OT   Circuit Court
 
      Worcester County
 
      MARYLAND
 
       
Kurtz v. C.B. Fleet
  104208/07   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Taylor v. C.B. Fleet
  107485/06   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Ace v. C.B. Fleet
  07-60751-CIV-MARRA   United States District Court
 
      Southern District of Florida
 
      West Palm Beach Division
 
      FLORIDA
 
       
Matsui v. C.B. Fleet
  P/31357   16th Judicial Court
 
      Macomb County Circuit Court
 
      MICHIGAN
 
       
Garrett v. C.B. Fleet
  4:07-CV-00729-HGD   United States District Court
 
      Northern District of Alabama
 
      ALABAMA
 
       
Birmingham v. C.B. Fleet
  1107-CV-00534   United States District Court
 
      Southern District of Ohio
 
      OHIO
 
       

19



--------------------------------------------------------------------------------



 



          CASE   CIVIL ACTION NO.   VENUE
Cantu v. C.B. Fleet
  2:06-CV-2168   United States District Court
 
      Western District OF Louisiana
 
      Lake Charles Division
 
      LOUISIANA
 
       
Kowalczyk v. C.B. Fleet
  Not yet assigned.   United States District Court
 
      District of Massachusetts
 
      MASSACHUSETTS
 
       
Bell and Taylor v. C.B. Fleet
  2006CV125849   Superior Court
 
      Fulton County
 
      GEORGIA
 
       
DePaola v. C.B. Fleet
  MICV2007-00989-B   Superior Court
 
      Middlesex County
 
      MASSACHUSETTS
 
       
Williams v. C.B. Fleet
  1:07-CV-512-LG-5MR   United States District Court
 
      Southern District of Mississippi
 
      MISSISSIPPI
 
       
Bladen v. C.B. Fleet
  6:06-CV-0973   United States District Court
 
      Western District Louisiana
 
      Lafayette Division
 
      LOUISIANA
 
       
Grant v. C.B. Fleet
  07cv3681RHK/AJB   United States District Count
 
      District of Minnesota
 
      MINNESOTA
 
       
George v. C.B. Fleet
  2007-1684-CZ   Macomb County
 
      Circuit Court
 
      MICHIGAN
 
       
Lannon v. C.B. Fleet
  07-2084-CZ   Macomb County
 
      Circuit Court
 
      MICHIGAN
 
       
Paris v. C.B. Fleet
  KC 07-506   Kent County Superior Court
 
      RHODE ISLAND
 
       
Bracey v. C.B. Fleet
  06-3238   United States District Court
 
      Eastern District of Louisiana
 
      LOUISIANA
 
       
Krieger v. C.B. Fleet
  110380/05   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Paragallo v. C.B. Fleet
  108628/06   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Freedman v. C.B. Fleet
  07-3028   Providence County Superior Court
 
      RHODE ISLAND

20



--------------------------------------------------------------------------------



 



          CASE   CIVIL ACTION NO.   VENUE
Mudd v. C.B. Fleet
  1:07-CV-01432-JL   United States District Court
 
      District of Colorado
 
      COLORADO
 
       
Preiss v. C.B. Fleet
  07-3688 DSO/JJG   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Marks v. C.B. Fleet
  106980/06   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Weiss v. C.B. Fleet
  MON-L-895-06   Superior Court
 
      Monmouth County
 
      NEW JERSEY
 
       
Addeo v. C.B. Fleet
  106682/06   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Swanson v. C.B. Fleet
  2:07-cv-257-JCC   United States District Court
 
      Western District of Washington
 
      WASHINGTON
 
       
Heffernan v. C.B. Fleet
  06-10230   Supreme Court
 
      Westchester County
 
      NEW YORK
 
       
Steinleitner v. C.B. Fleet
  07-3685 MJD/AJB   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Sapan v. C.B. Fleet
  102154/07   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Woodward v. C.B. Fleet
  07-CV-01422-RPM   United States District Court
 
      District of Colorado
 
      COLORADO
 
       
Crowell v. C.B. Fleet
  07-3029   Providence County Superior Court
 
      RHODE ISLAND
 
       
Requa v. C.B. Fleet
  06-cv-01981-PSF-MEH   United States District Court
 
      District of Colorado
 
      COLORADO
 
       
DiBello v. C.B. Fleet
  CV-05-5000276-s   Superior Court
 
      Judicial District of Danbury
 
      CONNECTICUT
 
       
Wilkat v. C.B. Fleet
  108740/07   Supreme Court
 
      County of New York
 
      NEW YORK

21



--------------------------------------------------------------------------------



 



          CASE   CIVIL ACTION NO.   VENUE
Anderson v. C.B. Fleet
  07cv3682ADM/JSM   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Sevcik v. C.B. Fleet
  07-3689 JMR/FLN   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Stambaugh v. C.B. Fleet
  07cv3684 JMR/FLN   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Hays v. C.B. Fleet
  105CV048258   County of Santa Clara
 
      CALIFORNIA
 
       
Goza v. C.B. Fleet
  680CL07001469-00   City of Lynchburg Circuit Court
 
      VIRGINIA
 
       
Nelson v. C.B. Fleet
  07-3683 PAM/JSM   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Curran v. C.B. Fleet
  GC0339194   County of Los Angeles
 
      Northeast District
 
      CALIFORNIA
 
       
Thomas v. C.B. Fleet
  5:07-182-JMH   United States District Court
 
      Eastern District of Kentucky
 
      Central Division of Lexington
 
      KENTUCKY
 
       
Sotiriou v. C.B. Fleet
  06118325   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Weisser v. C.B. Fleet
  Not yet assigned.   Morgan County
 
      COLORADO
 
       
Fakler v. C.B. Fleet
  106979/06   Supreme Court
 
      County of New York
 
      NEW YORK
 
       
Rogers v. C.B. Fleet
  4:06-CV-03586   United States District Court
 
      Southern District of Texas
 
      TEXAS
 
       
Hurlburt v. C.B. Fleet
  06-cv-6225 (NRB)(UA)   United States District Court
 
      Southern District of New York
 
      NEW YORK
 
       
LeSage v. C.B. Fleet
  5:07-cv-00166-SMH-MLH   United States District Court
 
      Western District of Louisiana
 
      LOUISIANA
 
       
Davis v. C.B. Fleet
  5:07-cv-00599-SMH-MLH   United States District Court
 
      Western District of Louisiana
 
      LOUISIANA

22



--------------------------------------------------------------------------------



 



          CASE   CIVIL ACTION NO.   VENUE
Tidwell v. C.B. Fleet
  07-CI-00219   Calloway Circuit Court
 
      KENTUCKY
 
       
Copas v. C.B. Fleet
  2:07-CV-00647   United States District Court
 
      Southern District of Ohio
 
      OHIO
 
       
Chrisman v. C.B. Fleet
  5-07-CU-165-KSF   United States District Court
 
      Eastern District of Kentucky
 
      Central Division of Lexington
 
      KENTUCKY
 
       
Liner v. C.B. Fleet
  6:07-CV-0583   United States District Court
 
      Western District of Louisiana
 
      Lafayette Division
 
      LOUISIANA
 
       
Lange v. C.B. Fleet
  CV07-3255 RGK/(MANX)   United Stated District Court
 
      Central District of California
 
      CALIFORNIA
 
       
Osborne v. C.B. Fleet
  07:3687 JNE/JJG   United States District Court
 
      District of Minnesota
 
      MINNESOTA
 
       
Green v. C.B. Fleet
  07-80589-CIV-MARRA   United States District Court
 
      Southern District of Florida
 
      West Palm Beach Division
 
      FLORIDA

23



--------------------------------------------------------------------------------



 



EXHIBIT C
[***].
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24